GRIFFIN, J.
This is the State’s appeal of the trial court’s order suppressing evidence consisting of urine test results on the authority of State v. Bodden, 27 Fla. L. Weekly D2382, — So.2d — (Fla. 2d DCA Oct.30, 2002), review granted, 853 So.2d 1071 (Fla.2003).1 We recently decided State v. Pierre, 854 So.2d 231 (Fla. 5th DCA 2003), in which we disagreed with Bodden, reversed the suppression order and certified conflict with Bodden. Following Pierre, we again reverse the appealed order and certify *523conflict with Bodden.2
REVERSED and REMANDED.
SHARP, W., and MONACO, JJ„ concur.

. Tpii; public case was certified to be one of great ^importance. See Fla. R.App. P. 9.160(e)(2).


. See also State v. Masker, 859 So.2d 553 (Fla. 5th DCA 2003).